Citation Nr: 0636669	
Decision Date: 11/27/06    Archive Date: 12/06/06

DOCKET NO.  02-07 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
dysthymic disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
scoliosis with lower back pain.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

4.  Entitlement to service connection for acquired 
psychiatric disability, other than post-traumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for right hip 
disability.

7.  Entitlement to service connection for degenerative disc 
disease of the spine.

8.  Entitlement to service connection for right knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from June 1975 to October 
1975, July 1980 to May 1981, and December 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case in April 2004.  
The veteran originally requested a Board hearing, but the 
request was subsequently withdrawn.


FINDINGS OF FACT

1.  Service connection for depression (dysthymic disorder) 
was denied by a July 1998 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Evidence that bears directly and substantially upon the 
issue of entitlement to service connection for depression 
(dysthymic disorder), is not cumulative or redundant, and is 
so significant that it must be considered in order to fully 
decide the merits of the claim has been received since the 
July 1998 rating decision.

3.  Service connection for scoliosis with lower back pain was 
denied by an April 1996 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

4.  Evidence that bears directly and substantially upon the 
issue of entitlement to service connection for scoliosis with 
lower back pain, and is so significant that it must be 
considered in order to fully decide the merits of the claim 
has not been received since the April 1996 rating decision.

5.  Service connection for bilateral hearing loss was denied 
by a July 1998 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.

6.  Evidence that bears directly and substantially upon the 
issue of entitlement to service connection for bilateral 
hearing loss, and is so significant that it must be 
considered in order to fully decide the merits of the claim 
has not been received since the July 1998 rating decision.

7.  Acquired psychiatric disability was not manifested during 
the veteran's active duty service, nor is any current 
acquired psychiatric disability otherwise related to such 
service. 

8.  The veteran does not currently suffer from PTSD.

9.  Right hip disability was not manifested during the 
veteran's active duty service. 

10.  Degenerative disc disease of the spine was not 
manifested during the veteran's active duty service. 

11.  Right knee disability was not manifested during the 
veteran's active duty service, nor is any current right knee 
disability otherwise related to such service. 

CONCLUSIONS OF LAW

1.  The July 1998 rating decision, which denied entitlement 
to service connection for depression (dysthymic disorder), is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
July 1998 rating decision denying service connection for 
depression (dysthymic disorder); and thus, the claim for that 
benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2001).

3.  The April 1996 rating decision, which denied entitlement 
to service connection for scoliosis with lower back pain, is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

4.  No new and material evidence has been received since the 
April 1996 rating decision denying service connection for 
scoliosis with lower back pain; and thus, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2001).

5.  The July 1998 rating decision, which denied entitlement 
to service connection for bilateral hearing loss, is final.  
38 U.S.C.A. § 7105(c) (West 2002).

6.  No new and material evidence has been received since the 
July 1998 rating decision denying service connection for 
bilateral hearing loss; and thus, the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

7.  Acquired psychiatric disability was not incurred in or 
aggravated by the veteran's active duty service, nor may it 
be presumed to be incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

8.  PTSD was not incurred in or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006). 

9.  Right hip disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

10.  Degenerative disc disease of the spine was not incurred 
in or aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

11.  Right knee disability was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to be incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in August 2001, April 2004 and February 
2006 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in August 2001, which was prior to the 
October 2001 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 488.
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection, but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claims for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

In Kent v. Nicholson, 20 Vet.App. 1 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) addressed 
directives consistent with VCAA with regard to new and 
material evidence.  The Court stated that in order to 
successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants.  Because these 
requirements define particular types of evidence, when 
providing the notice required by the VCAA it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must 
provide a claimant notice of what is required to substantiate 
each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).
 
In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.  
 
In this case, the August 2001, April 2004 and February 2006 
notices informed the claimant of what evidence was necessary 
to establish entitlement to service connection.  Further, the 
April 2004 and February 2006 notices informed the veteran of 
what constitutes new and material evidence.  Further, the RO 
previously denied the claim dysthymic disorder because it 
neither occurred in nor was caused by service and the claim 
for hearing loss was denied as there was no chronic 
disability shown in the service medical records.  The April 
2004 VCAA letter specifically requested evidence to show that 
these conditions were incurred in service.  Further, service 
connection for scoliosis was previously denied because the 
disability was found to exist prior to service and there was 
no evidence of worsening during service.  The April 2004 VCAA 
letter again specifically requested evidence to show 
aggravation of this disability.  Thus, the requirements set 
forth in Kent have been satisfied.    

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records and VA 
examination reports.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

The veteran was afforded VA examinations in March 2006 for 
PTSD, right hip disability, degenerative disc disease of the 
spine and right knee disability.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The examination reports obtained 
contain sufficient information to decide these issues on 
appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  With 
respect to the remaining issues, where there is no showing of 
an injury in service or a link between the veteran's current 
disability and his active service, a VA medical examination 
is not necessary.  Thus, the Board finds that a further 
examination is not necessary. 
 
For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  New and Material Evidence

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  The Board notes that the provisions 
of 38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The change in the regulation therefore does not impact 
the present case as the veteran's current attempt to reopen 
the claims of entitlement to service connection for dysthymic 
disorder, scoliosis with lower back pain and bilateral 
hearing loss were received prior to August 29, 2001.

For purposes of this appeal, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a);  see also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).  Further, the Board is 
not bound by an RO's determination and must conclude whether 
new and material evidence has been received to reopen the 
case.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

Dysthymic Disorder

A July 1998 rating decision continued the RO's previous April 
1996 denial of service connection for depression (dysthymic 
disorder) because this disability neither occurred in nor was 
caused by service.  The veteran was notified of this 
decision, but did not submit a timely notice of disagreement 
to initiate an appeal.  Under the circumstances, the Board 
finds that the July 1998 rating decision became final.  38 
U.S.C.A. § 7105(c).  

The evidence of record at the time of the July 1998 rating 
decision included the veteran's service medical records, an 
August 1995 VA examination, a February 1995 Gulf War registry 
report, and 1995 to 1996 VA treatment records.

The evidence added to the record subsequent to the July 1998 
rating decision consists of VA treatment records from 1999 to 
August 2004 and a March 2006 VA examination for PTSD.  The 
majority of the additional evidence shows that the veteran 
has continued to receive treatment for various acquired 
psychiatric disabilities, but this evidence does not 
establish any sort of nexus to service.  However, this 
evidence is new as it was not of record at the time of the 
prior final rating decision and it is material because it 
shows that the veteran suffers from additional acquired 
psychiatric disabilities besides dysthymic disorder, which 
may relate to service. 

The Board finds that this evidence bears directly and 
substantially upon the claim for service connection; is 
neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim of 
entitlement to service connection for an acquired psychiatric 
disability is reopened.  38 U.S.C.A. § 5108.

Scoliosis with Lower Back Pain

An April 1996 rating decision denied service connection for 
scoliosis with lower back pain because the veteran's 
scoliosis was determined to be a constitutional and/or 
developmental abnormality that preexisted service and there 
was no objective evidence of worsening in service in order to 
establish service connection by aggravation.  The veteran was 
notified of this decision, but did not submit a timely notice 
of disagreement to initiate an appeal.  Under the 
circumstances, the Board finds that the April 1996 rating 
decision became final.  38 U.S.C.A. § 7105(c).  

The evidence of record at the time of the April 1996 rating 
decision included the veteran's service medical records and 
an August 1995 VA examination.  The evidence added to the 
record subsequent to the April 1996 rating decision consists 
of VA treatment records from 1995 to August 2004 and a 
February 1995 Gulf War registry report.  However, since these 
additional medical records only show a continuing diagnosis 
of scoliosis along with continuing complaints of back pain 
and do not include any additional medical opinions relating 
the veteran's scoliosis to service or showing aggravation of 
the veteran's scoliosis during service, this evidence cannot 
be considered new because it is redundant of evidence already 
in the record at the time of the last final rating decision, 
specifically the veteran's service medical records and August 
1995 VA examination.  Because the veteran has not submitted 
new evidence, he has not fulfilled the requirement of 
presenting "new and material" evidence to reopen this 
claim.  Since it has been determined that no new evidence has 
been submitted, no further analysis is needed, for the 
evidence could not be "new and material" if it is not new.  
See Smith v. West, 12 Vet. App. 312 (1999).  Accordingly, the 
claim of entitlement to service connection for scoliosis with 
lower back pain is not reopened.  38 U.S.C.A. § 5108. 



Bilateral Hearing Loss 

A July 1998 rating decision denied service connection for 
hearing loss because there was no evidence showing a chronic 
disability resulting from service.  The veteran was notified 
of this decision, but did not submit a timely notice of 
disagreement to initiate an appeal.  Under the circumstances, 
the Board finds that the July 1998 rating decision became 
final.  38 U.S.C.A. § 7105(c).  

The evidence of record at the time of the July 1998 rating 
decision included the veteran's service medical records, an 
August 1995 VA examination, a February 1995 Gulf War registry 
report, and 1995 to 1996 VA treatment records.  No additional 
evidence has been added to the record pertaining to hearing 
loss since the July 1998 rating decision.  Significantly, no 
evidence has been submitted to show that the veteran suffers 
from a current hearing loss disability.  Thus, no new and 
material evidence has been submitted that is so significant 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim of entitlement to service 
connection for bilateral hearing loss is not reopened.  38 
U.S.C.A. § 5108. 

III.  Service Connection 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses and arthritis, are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Acquired Psychiatric Disability

As determined above, a claim for an acquired psychiatric 
disability, other than PTSD, has now been reopened.  Service 
medical records are silent with respect to any acquired 
psychiatric disability.  The veteran's service examination 
prior to discharge in May 1991 showed that the veteran was 
clinically evaluated as psychiatrically normal.  He 
specifically denied depression, although he had indicated 
that he had frequent trouble sleeping.

The first post service medical evidence of any acquired 
psychiatric disability was a February 1995 VA treatment 
record in which the veteran complained of suffering from 
depression.  He stated that this had been present for the 
past three years; there was also a family history of 
depression.  The veteran was afforded a VA examination in 
August 1995.  The examiner diagnosed the veteran with 
dysthymic disorder, chronic, mild to moderate and for the 
most part situational.  The examiner indicated that there was 
no evidence of psychoses.  The examiner did not conclude that 
this disorder was related to the veteran's active service. 

VA treatment records from 1995 to 2004 showed diagnoses and 
treatment for various acquired psychiatric disabilities, 
including chronic schizoaffective disorder, depression, 
generalized anxiety disorder, as well as substance abuse.  
However, none of the treatment records indicated that any of 
the veteran's acquired psychiatric disabilities are related 
to his service.  An October 1999 treatment record does state 
that the veteran's depression dates back to his combat 
experience in service.  However, this appears to be based on 
the veteran's own history and is not substantiated by the 
veteran's service medical records.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet.App. 177 (1993); Swann v. 
Brown, 5 Vet.App. 229 (1993); Reonal v. Brown, 5 Vet.App. 
458, 460-61 (1993).  

The Board notes that the veteran was afforded a March 2006 VA 
examination for PTSD, which is discussed further below.  The 
examiner diagnosed the veteran with major depressive 
disorder, recurrent, in partial remission.  He stated that 
the veteran was currently experiencing mild to moderate 
social impairment, which was as likely as not the result of 
the veteran's very long and chronic history of substance 
abuse. 

Therefore, based on the medical evidence of record, service 
connection for an acquired psychiatric disability is not 
warranted.  There is no evidence of an acquired psychiatric 
disability in service or psychoses within one year of 
discharge so the service incurrence of psychoses cannot be 
presumed.  Further, there is no competent medical evidence 
that any current acquired psychiatric disability is linked to 
service.  In fact, the March 2006 VA examination indicated 
that any current psychiatric impairment was due to the 
veteran's long and chronic history of substance abuse.  Thus, 
a preponderance of the evidence is against the veteran's 
claim for an acquired psychiatric disability.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Post-Traumatic Stress Disorder (PTSD)

The veteran is seeking entitlement to service connection for 
PTSD.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The April 2004 Board decision remanded this issue to verify 
whether the veteran's claimed stressor that the veteran's 
unit was surrounded by enemy fire during his period of 
service in the Persian Gulf War.    

The Board notes that even though the veteran served in the 
Persian Gulf War, there is no evidence in the record that the 
veteran served in combat.  The veteran did not receive a 
combat award.  There is nothing in the veteran's service 
personnel records to show combat.  As it is not shown the 
veteran engaged in combat, his unsupported assertions of 
service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet.App. 128 (1997); Doran v. Brown, 6 
Vet.App. 283 (1994).  The regulatory requirement for 
"credible supporting evidence" means that "the veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor."  Dizoglio v. Brown, 
9 Vet.App. 163 (1996).

Service records document the veteran's assignment to the 
527th Engineer Battalion.  On remand, the RO requested 
verification of the veteran's claims with the Center for 
Units Records Search (CURR).  CURR verified that the 527th 
Engineer Battalion was assigned to the 109th Engineer Group.  
The history of the 109th Engineer Group from 1990 to 1991 
indicated that there were scud attacks almost nightly.  

In Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the 
Court addressed a claim for service connection for PTSD and 
noted that "[a]lthough the unit records do not specifically 
state that the veteran was present during the rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to attacks."  See also Suozzi v. Brown, 
10 Vet.App. 307 (1997).  The Court went on to note that 38 
C.F.R. § 3.304(f) only requires credible supporting evidence 
that the claimed stressor occurred. Corroboration of a 
veteran's personal participation is not required.  In view of 
the Court's holding and the CURR report of nightly scud 
attacks, the Board finds that the veteran's claimed stressor 
has been verified.

The Board now turns to whether there is a medical diagnosis 
of PTSD.  An October 1999 VA mental health assessment 
indicated that the veteran gave a history of depression 
dating back to his return from Desert Storm.  The assessment 
was PTSD and major depression.  The examiner determined that 
since depression dated back to his combat experience and the 
veteran displayed symptoms of PTSD, the veteran should be 
referred for further evaluation.  A March 2000 Medical 
Release/Physician statement provided that the veteran was 
diagnosed with major depression and PTSD, but there was no 
indication that this diagnosis was based on any examination.  
A May 2001 VA treatment record indicated that the veteran 
failed to keep his appointment for a PTSD evaluation.  An 
October 2003 VA treatment record stated that the veteran 
appeared to have PTSD and schizoaffective disorder.  

The veteran was afforded a VA examination in April 2003.  
However, the claims file was not available for review.  
Nevertheless, the veteran gave a history that while in the 
Persian Gulf War in 1991, he did not have direct contact with 
the enemy, but that his group was surrounded by enemy fire.  
The examiner found that it was an essentially normal mental 
status examination.  He did not really see PTSD as an 
actively operating component in the veteran's mental status 
examination. 

On remand, the veteran was afforded another VA examination in 
March 2006.  The claims file was reviewed.  The examiner 
opined that the veteran did not meet the DSM-IV diagnostic 
criteria for PTSD related to any combat experiences.  The 
examiner based this opinion on the veteran's failure to 
endorse symptoms that meet criteria A, B or C for PTSD.  
While the veteran was exposed to combat events, he denied 
that these events were particularly disturbing to him and he 
denied any symptoms of persistent re-experiencing.  The 
examiner diagnosed the veteran with major depressive 
disorder, recurrent, in partial remission, alcohol abuse, in 
early full remission, and cocaine abuse, in sustained full 
remission.   

After reviewing the evidence of record, the Board must 
conclude that the veteran does not suffer from PTSD.  The 
March 2006 VA examination report should be assigned more 
probative value than the VA outpatient records since the 
examiner not only reviewed the claims file, but also examined 
the veteran for the express purpose of ascertaining whether 
or not a medical diagnosis of PTSD is warranted.  The 
examiner was aware of the veteran's assignments and duties in 
the Persian Gulf, and as noted above, certain stressors have 
in fact been corroborated.  However, after examining the 
veteran, the examiner was not able to render a diagnosis of 
PTSD.  Moreover, even though the claims file was not 
available at the April 2003 examination, the history relayed 
by the veteran was similar to the stressor event later 
corroborated, but again, the examiner, after thorough 
examination of the veteran, could not render a diagnosis of 
PTSD.  Further, the outpatient treatment records do not seem 
to give a clear diagnosis of PTSD based on a corroborated 
stressor event.  The only diagnosis that appeared to be based 
on an actual mental examination of the veteran was in October 
1999 and it indicated that further evaluation was necessary.  
In sum, the Board finds that the preponderance of the 
competent medical evidence of record is against a finding 
that there is the required medical diagnosis of current PTSD.  
Should a medical diagnosis of PTSD be rendered in the future, 
the veteran may always request that his claim be reopened. 

Right Hip Disability

The veteran is also claiming entitlement to service 
connection for right hip disability.  Service medical records 
in December 1990 showed that the veteran complained of right 
hip pain.  There was no diagnosis given and a follow up x-ray 
showed that the right hip and femur were within normal 
limits.  A January 1991 bone scan also showed that the femurs 
were within normal limits.  The veteran's May 1991 service 
separation examination showed that the lower extremities were 
clinically evaluated as normal.  An October 1999 MRI showed 
no acute bony changes of pelvis and both hips.  VA treatment 
records showed intermittent treatment of right hip pain with 
SI joint injections. 
  
In March 2006, the veteran was afforded a VA examination.  
The claims file was reviewed.  The examiner diagnosed the 
veteran with strain of the right hip.  The examiner referred 
to the notes in the record that the veteran had pain in his 
hip.  However, the examiner stated that this seemed to be a 
soft tissue injury.  The examiner opined that it was less 
likely than not that the veteran's right hip was related to 
military service, but rather degenerative changes of the 
aging process. 

Therefore, the preponderance of the competent medical 
evidence is against a finding that the inservice complaint of 
right hip pain was a manifestation of a chronic disability.  
Instead, the medical evidence shows that the inservice 
incident was acute in nature and had resolved by the time of 
the veteran's discharge from service.  This is supported by 
the finding of clinically normal lower extremities by 
military medical personnel at the May 1991 discharge 
examination.  This is significant because it shows that in 
the opinion of medically trained individuals, the lower 
extremities were clinically normal at that time.  Further, 
the March 2006 VA opinion supports this finding as the doctor 
determined that it was most likely a soft tissue injury in 
service and that his current right hip disability was not 
related to service. 

Thus, based on the medical evidence of record, the Board must 
conclude that service connection for right hip disability is 
not warranted as a preponderance of the evidence is against 
the veteran's claim.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

Degenerative Disc Disease of the Spine

The veteran is also seeking entitlement to service connection 
for degenerative disc disease of the spine.  Service medical 
records are silent with respect to degenerative disc disease 
of the spine.  A January 1991 bone scan showed mild scoliosis 
in the upper lumbar spine, otherwise a normal spine.  The May 
1991 service examination prior to discharge showed that the 
veteran's spine was clinically evaluated as normal.  The 
contemporaneous medical history only refers to the veteran's 
scoliosis for which service connection has previously been 
denied and the claim has not been reopened as discussed 
above.  

The August 1995 VA examination  report stated that the 
diagnosis for the veteran's back was history of recurrent 
musculoligamentous strains mostly due to heavy bending and 
lifting with intermittent episodes of low back pain and 
occasionally pain radiating into the right lower extremity.  
The veteran had mild impairment of back function.  He was 
also diagnosed with dorsolumbar scoliosis with a right dorsal 
and left lumbar curves, mild to moderate with a maximus of 3 
cm deviation from the midline at the apex of the curve.  A 
contemporaneous x-ray showed moderate scoliosis of the L-
spine, no compression, no degenerative joint disease.  The 
examiner did not specifically diagnose the veteran with 
degenerative disc disease of the spine or conclude that 
degenerative disc disease of the spine was related to 
service. 

VA treatment records showed a history of chronic low back 
pain.  A September 2002 treatment record showed that the 
veteran reported chronic low back pain since December 1990 
originating from doing a lot of loading trucks with heavy 
equipment.  This record also noted that a 1996 MRI revealed 
scoliosis convexed to the left, minimal disc bulge to the 
right at L2/3 and diffuse bulge at L4/5, no neuroforaminal or 
spinal canal stenosis seen.  

The veteran was afforded a VA examination in March 2006.  The 
claims file was reviewed.  The examiner diagnosed the veteran 
with degenerative disc disease at L1/L2 and L2/L3 and disc 
bulge at L2/3 and L4/5.  The examiner noted that a spine film 
was done in November 2003, which showed levoscoliosis at L1/2 
with narrowing of L1/2 and L2/3 disc spaces with degenerative 
disc disease and degenerative joint disease at L2/L3.  A 
February 2006 MRI showed degenerative disc disease at L1/L2 
and L2/L3 and posterior disc bulge at L2/l3 and L4/L5.  The 
examiner noted that there was no good documentation of injury 
to the veteran's back.  The examiner opined that it was less 
likely than not that the veteran's lumbar spine disability 
was related to military service, but rather degenerative 
changes of the aging process.   

Therefore, based on the medical evidence of record, service 
connection for degenerative disc disease of the spine is not 
warranted.  There is no evidence of degenerative disc disease 
of the spine in service.  Further, the March 2006 VA 
examination report indicated that the veteran's degenerative 
disc disease of the spine was not related to service, and 
there is no competent medical evidence of record to refute 
this opinion.  Nor is there any objective indication that 
this disorder was present to a compensable degree within one 
year of his discharge from service. Thus, a preponderance of 
the evidence is against the veteran's claim for degenerative 
disc disease of the spine.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Right Knee Disability

Lastly, the veteran is seeking entitlement to service 
connection for right knee disability.  Service medical 
records are silent with respect to any injury to the right 
knee.  A January 1991 bone scan indicated that the veteran 
complained of pain in the right knee.  However, the bone scan 
conclusion was very minimally increased uptake through the 
left knee, rule out arthritic change.  The May 1991 service 
separation examination prior to discharge showed that the 
veteran's lower extremities were clinically evaluated as 
normal.  Further, in his contemporaneous medical history, the 
veteran expressly stated that he did not have a "trick" or 
locked knee.   

The first post service medical evidence of record concerning 
any right knee disability is an October 1999 VA treatment 
report, eight years after service.  The veteran complained of 
chronic, worsening right knee pain.  A contemporaneous MRI 
showed large right knee effusion, no acute bony changes.  
Follow up VA treatment records showed continuing complaints 
of right knee pain and treatment for the veteran's right knee 
for very mild degenerative joint disease with minimal join 
space narrowing.  A November 2002 VA treatment record showed 
a 4 by 4 cm soft mass.  An MRI was obtained, which 
demonstrated a probable ganglion about the medial aspect of 
the right knee.  Subsequent, treatment records indicated that 
this problem had resolved. 

The veteran was afforded a VA examination in March 2006.  The 
claims file was reviewed.  The examiner diagnosed the veteran 
with effusion of the right knee and calcification of the 
insertion of the quadriceps tendon on the right.  The 
examiner noted that a January 2003 x-ray showed small 
effusions and calcification at the quadriceps tendon 
insertion.  The examiner stated that there was no good 
documentation of injury to the veteran's knee.  The examiner 
opined that it was less likely than not that the veteran's 
right knee disability was related to military service, but 
rather degenerative changes of the aging process.   

Therefore, based on the medical evidence of record, service 
connection for right knee disability is not warranted.  There 
is no evidence of any injury to the right knee in service nor 
is there any evidence of arthritis of the right knee to a 
compensable degree within one year of service so service 
incurrence of arthritis cannot be presumed.  Further, the 
March 2006 VA examination report indicated that the veteran's 
right knee disability was not related to service, and there 
is no competent medical evidence of record to refute this 
opinion.  Moreover, it was eight years after the release from 
service until the first medical evidence of right knee 
disability so there is no supporting evidence of a continuity 
of pertinent symptomatology.  Thus, a preponderance of the 
evidence is against the veteran's claim for right knee 
disability.  As the preponderance of the evidence weighs 
against the claim, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

New and material evidence to reopen the claim of service 
connection for depression (dysthymic disorder) has been 
submitted and the claim, to this extent, is granted.

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for scoliosis, 
the appeal is denied.

New and material evidence not having been presented to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss, the appeal is denied

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for degenerative disc 
disease of the spine is denied.

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


